DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/08/2022 has been entered. 

Status of Claims
Claims 1, 4 and 10 have been amended.  Claims 20-21 have been cancelled. No new claim has been added.  Claims 1-19 are pending. Claims 1-19 are examined herein.

Response to Arguments
	Applicant's Remarks and Amendments to the Claims both filed 02/08/2022 have been fully considered. It is noted that claim 1 has been amended to recite “wherein carbon dioxide is at least one acid gas which is reduced by said aminal compound”, and claim 10 has been amended to recite “wherein carbon dioxide is at least one acid gas which is reduced by said aminal compound”. Applicants argue that the cited prior arts Trauffer (Aminal scrubbing compounds cut TRS levels with no CO2 reaction, 1995, Pulp and Paper, Volume 69, Issue 5, Trauffer et al. (US 5,347,003) fail to teach the claimed invention including the feature of “wherein carbon dioxide is at least one acid gas which is reduced by said aminal compound”, and claim 10 has been amended to recite “wherein carbon dioxide is at least one acid gas which is reduced by said aminal compound”.  Applicants argue that Trauffer does not disclose the removal of carbon dioxide using a solution containing aminal compound. Instead, Trauffer discloses carbon dioxide is not removed when the solution containing aminal compound is used in the process. See Remarks, pages 6-7, filed 1/10/2022.
In response, the arguments direct a newly amended claim limitation which is a new issue. Therefore, the arguments are considered moot. 
Applicant's amendment necessitated a modified ground(s) of rejection presented in this Office action.  Upon further consideration and search, a new ground(s) of 35 U.S.C. 103(a) rejection to claims 1-19 are presented based on a different interpretation of previously found references including Trauffer et al. (US 5,347,003) and/or Trauffer (Aminal scrubbing compounds cut TRS levels with no CO2 reaction, 1995, Pulp and Paper, Volume 69, Issue 5, Pages121-125).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trauffer et al. (US 5,347,003, hereinafter “Trauffer’003”), in view of Trauffer (Aminal scrubbing compounds cut TRS levels with no CO2 reaction, 1995, Pulp and Paper, Volume 69, Issue 5, Pages121-125). 
In regard to claims 1 and 4, Trauffer’003 discloses methods for regenerating a sulfur scavenging compound from a product of a sulfur scavenging reaction and, more particularly, to regenerating an N-C-N compound (col. 1, lines 6-12). 
Trauffer’003 discloses a process for reducing the concentration of hydrogen sulfide from and mercaptans a fluid gas stream comprises the step of injecting a solution including at least one aminal compound into said fluid gas stream (cols. 7-9, Example 1 – Example 5).  In an embodiment, Trauffer’003 discloses examples of N-C-N compounds comprise bisoxazolidines, such as N,Nmethylene bisoxazolidine, piperidines, piperazines, imidazoles, diazathianes, amines, such as methyldiethanol amine, bis(dibutylamino)methane and bis(di-2-hydroxyethylamino)methane, bis(morpholino)methane and 1,3,6,8-tricyclotetraaza 4,4,1,13,8 dodecane (col. 4, lines 43-52). This meets the recited limitation of ‘the aminal compounds that is not a triazine or piperazine”. In the Example 2 (col. 7, lines 40-56), Trauffer’003 discloses the aminal compound is 1,3,6,8-tricyclotetraaza 4,4,1,13,8 dodecane that is not a triazine or Trauffer’003 meet the limitation “a step of injecting a solution including at least one aminal compound into said fluid gas stream” as recited.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Trauffer’003 discloses aminal compound that can be applicable in sulfur scavenging reaction as:



where n is an integer of 1 to 100. Each of R1, R2, R3, R4, and R5 is independently selected from the group consisting of: (i) hydrogen; (ii) a substituted or unsubstituted, saturated or unsaturated, linear, branched or cyclic hydrocarbon chain of 1 to 20 carbons; (iii) a substituted or unsubstituted, saturated or unsaturated, linear, branched or cyclic hydrocarbon chain of 1 to 20 carbons comprising at least one heteroatom selected from the group consisting of nitrogen, oxygen, sulfur and halogen; (iv) a substituted or unsubstituted polymeric chain; and (v) a direct bond to any other of R1, R2, R3, R4, and R5. The product comprises a hetero compound having sulfur, carbon and nitrogen atoms in its backbone (col. 1, lines 7-30). 
As set forth above, Trauffer’003 explicitly discloses hydrogen sulfide is reduced by using the aminal compound containing solution. 
But Trauffer’003 does not explicitly discloses carbon dioxide is at least one acid gas which is reduced by said aminal compound. 
However, Trauffer’003 discloses the sulfur scavenging reaction is conducted in the presence of an alkaline earth compound such as sodium hydroxide (NaOH), potassium hydroxide and calcium hydroxide (col., 5, lines 49-62).  
Trauffer discloses a process for reducing the concentration of hydrogen sulfide from and mercaptans a fluid gas stream comprises the step of injecting a solution including at least one aminal compound into said fluid gas stream (pages 122-123, see sections “Aminal-based scrubbing compounds” and “Mill Experiences”).  In the section of “Mill Experiences” in page 122, Trauffer discloses the vapors were pulled from the condensate tank and run through a protable scrubber and discloses the aminal was circulated through the tower and put in contact with the condensate vapors (page 122, Mill Experience, Example 1). Trauffer discloses solution containing sodium hydroxide (NaOH) does reduce the carbon dioxide in the gas stream when contacted with (page 123, Table 1). 
Therefore, it is asserted, in light of teachings from Trauffer’003, in view of Trauffer, that one would reasonably expect the process to inherently function the same as the process recited in claim 1. Specifically, it is asserted that carbon dioxide is at least one acid gas which is reduced by said aminal compound in the process taught by Trauffer’003.  See MPEP 2112.02.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
In regard to claims 2, 3, 5 and 6, Trauffer’003 discloses aminal compound that can be applicable in sulfur scavenging reaction as:




where n is an integer of 1 to 100. Each of R1, R2, R3, R4, and R5 is independently selected from the group consisting of: (i) hydrogen; (ii) a substituted or unsubstituted, saturated or unsaturated, linear, branched or cyclic hydrocarbon chain of 1 to 20 carbons; (iii) a substituted or 1, R2, R3, R4, and R5. The product comprises a hetero compound having sulfur, carbon and nitrogen atoms in its backbone (col. 1, lines 7-30). The aminal compounds recited in claims 2, 3, 5 and 6 are encompassed by the formula (I) taught by Trauffer’003.

In regard to claim 7, Trauffer’003 discloses an embodiment of using an aqueous solution containing 75 wt% of water in the aminal compound containing solution (col. 7, Example 2, lines 40-56).

In regard to claims 8 and 9, Trauffer’003 discloses the fluid gas stream feed contains pure hydrogen sulfide (col. 7, lines 1-10). In other embodiment taught by Trauffer, the fluid gas stream feed includes 40 ppm to 100 ppm of hydrogen sulfide (page 125, Table 1) which meets the <10 wt.% or < 5 wt.% of said at least one acid gas prior to injecting said at least one aminal as recited. Therefore, the claimed amount of acid gas concentration would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize acid gas scavenging activity and utility taking into consideration the operational parameters of the acid gas scavenging operation (time, temperature, pressure, throughput), the geometry of the scavenging tower, the physical and chemical make-up of the gas feedstock as well as the nature of the purified gas end-products. 

Trauffer’003 discloses methods for regenerating a sulfur scavenging compound from a product of a sulfur scavenging reaction and, more particularly, to regenerating an N-C-N compound (col. 1, lines 6-12). 
Trauffer’003 discloses a process for reducing the concentration of hydrogen sulfide from and mercaptans a fluid gas stream comprises the step of injecting a solution including at least one aminal compound into said fluid gas stream (cols. 7-9, Example 1 – Example 5).  In an embodiment, Trauffer’003 discloses examples of N-C-N compounds comprise bisoxazolidines, such as N,Nmethylene bisoxazolidine, piperidines, piperazines, imidazoles, diazathianes, amines, such as methyldiethanol amine, bis(dibutylamino)methane and bis(di-2-hydroxyethylamino)methane, bis(morpholino)methane and 1,3,6,8-tricyclotetraaza 4,4,1,13,8 dodecane (col. 4, lines 43-52). This meets the recited limitation of ‘the aminal compounds that is not a triazine or piperazine”. In the Example 2 (col. 7, lines 40-56), Trauffer’003 discloses the aminal compound is 1,3,6,8-tricyclotetraaza 4,4,1,13,8 dodecane that is not a triazine or piperazine. The teachings of Trauffer’003 meet the limitation “a step of injecting a solution including at least one aminal compound into said fluid gas stream” as recited.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
Trauffer’003 discloses aminal compound that can be applicable in sulfur scavenging reaction as:



where n is an integer of 1 to 100. Each of R1, R2, R3, R4, and R5 is independently selected from the group consisting of: (i) hydrogen; (ii) a substituted or unsubstituted, saturated or unsaturated, linear, branched or cyclic hydrocarbon chain of 1 to 20 carbons; (iii) a substituted or 1, R2, R3, R4, and R5. The product comprises a hetero compound having sulfur, carbon and nitrogen atoms in its backbone (col. 1, lines 7-30). 
As set forth above, Trauffer’003 explicitly discloses hydrogen sulfide is reduced by using the aminal compound containing solution. 
But Trauffer’003 does not explicitly discloses carbon dioxide is at least one acid gas which is reduced by said aminal compound. 
However, Trauffer’003 discloses the sulfur scavenging reaction is conducted in the presence of an alkaline earth compound such as sodium hydroxide (NaOH), potassium hydroxide and calcium hydroxide (col., 5, lines 49-62).  
Trauffer discloses a process for reducing the concentration of hydrogen sulfide from and mercaptans a fluid gas stream comprises the step of injecting a solution including at least one aminal compound into said fluid gas stream (pages 122-123, see sections “Aminal-based scrubbing compounds” and “Mill Experiences”).  In the section of “Mill Experiences” in page 122, Trauffer discloses the vapors were pulled from the condensate tank and run through a protable scrubber and discloses the aminal was circulated through the tower and put in contact with the condensate vapors (page 122, Mill Experience, Example 1). Trauffer discloses solution containing sodium hydroxide (NaOH) does reduce the carbon dioxide in the gas stream when contacted with (page 123, Table 1). 
Therefore, it is asserted, in light of teachings from Trauffer’003, in view of Trauffer, that one would reasonably expect the process to inherently function the same as the process  Trauffer’003.  See MPEP 2112.02.
Trauffer’003 discloses the fluid gas stream feed contains pure hydrogen sulfide (col. 7, lines 1-10). In other embodiment taught by Trauffer, the fluid gas stream feed includes 40 ppm to 100 ppm of hydrogen sulfide (page 125, Table 1) which meets the <10 wt.% or < 5 wt.% of said at least one acid gas prior to injecting said at least one aminal as recited. Therefore, the claimed amount of acid gas concentration would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize acid gas scavenging activity and utility taking into consideration the operational parameters of the acid gas scavenging operation (time, temperature, pressure, throughput), the geometry of the scavenging tower, the physical and chemical make-up of the gas feedstock as well as the nature of the purified gas end-products. 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
In regard to claims 11, 12, 17 and 18, Trauffer’003 discloses aminal compound that can be applicable in sulfur scavenging reaction as:




where n is an integer of 1 to 100. Each of R1, R2, R3, R4, and R5 is independently selected from the group consisting of: (i) hydrogen; (ii) a substituted or unsubstituted, saturated or unsaturated, linear, branched or cyclic hydrocarbon chain of 1 to 20 carbons; (iii) a substituted or unsubstituted, saturated or unsaturated, linear, branched or cyclic hydrocarbon chain of 1 to 20 carbons comprising at least one heteroatom selected from the group consisting of nitrogen, 1, R2, R3, R4, and R5. The product comprises a hetero compound having sulfur, carbon and nitrogen atoms in its backbone (col. 1, lines 7-30). The aminal compounds recited in claims 11, 12, 17 and 18 are encompassed by the formula (I) taught by Trauffer’003.

In regard to claims 13 and 14, Trauffer discloses the fluid gas stream includes 40 ppm to 100 ppm of hydrogen sulfide (page 125, Table 1) which meets the <5 wt.% or < 3 wt.% of said at least one acid gas prior to injecting said at least one aminal as recited. 

In regard to claim 15, Trauffer’003 discloses an embodiment of using an aqueous solution containing 75 wt% of water in the aminal compound containing solution (col. 7, Example 2, lines 40-56).

In regard to claim 16, Trauffer’003 discloses an embodiment of using an aqueous solution containing 75 wt% of water in the aminal compound containing solution (col. 7, Example 2, lines 40-56).  Trauffer discloses a use of aminal solution (page 122-123, see section “Aminal-based scrubbing compounds”). Although Trauffer’003, in view of Trauffer, does not explicitly discloses the recited water composition or aminal compound composition in the aminal compound solution, the claimed water composition or aminal compound composition amount would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize aminal solution activity and utility taking into consideration the operational parameters of the separation operation (time, temperature, pressure, throughput), the chemical 

In regard to claim 19, Trauffer discloses an embodiment of 200 ppm hydrogen sulfide in methane which renders the natural gas feed stream prima facie obvious. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772